      Case 7:19-cv-09464-KMK-AEK Document 54 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 OWEN HARTY,

                                    Plaintiff,
                                                              No. 19-CV-9464 (KMK)
                        v.
                                                                       ORDER
 ROEDEL PARTNERS OF MT. KISCO, LLC
 et al.,

                               Defendants.


KENNETH M. KARAS, District Judge:

       Owen Harty (“Plaintiff”) brings this Action pursuant to the Americans with Disabilities

Act (the “ADA”), 42 U.S.C. § 12131, et seq. and the New York State Human Rights Law, N.Y.

Exec. § 296(2)(a) against Roedel Partners of Mt. Kisco, LLC and Roedel Partners of Mt. Kisco

II, LLC (together “Defendants.”) Plaintiff, a self-proclaimed ADA tester, visited third-party

websites which provide the ability to book rooms at the Holiday Inn Mt. Kisco owned and

operated by Defendants and found that these websites were not compliant with the ADA. (See

Compl. (Dkt. No. 1).) Plaintiff seeks injunctive relief and attorney’s fees, litigation expenses,

and costs under the ADA. (See id.) Before the Court is Plaintiff’s Motion for Summary

Judgment and Defendants’ Cross Motion for Summary Judgment (the “Motions.”) (See Dkt.

Nos. 35, 38.) The Court dismisses the Motions without prejudice to be renewed once the Second

Circuit rules on Harty v. West Point Realty, Inc., No. 20-2672. The Parties should address that

decision in their renewed papers.

       The Clerk of the Court is respectfully requested to terminate the pending Motions. (Dkt.

Nos. 35, 38.)
     Case 7:19-cv-09464-KMK-AEK Document 54 Filed 09/15/21 Page 2 of 2




SO ORDERED.

Dated: September 15, 2021
       White Plains, New York

                                            ________________________________
                                            KENNETH M. KARAS
                                            UNITED STATES DISTRICT JUDGE
